UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8814 PURE CYCLE CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0705083 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 34501 E. Quincy Avenue, Bldg. 34, Box 10, Watkins, CO (Address of principal executive offices) (Zip Code) (303) 292 – 3456 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of July 7, 2015: Common stock, 1/3 of $.01 par value (Class) (Number of Shares) PURE CYCLE CORPORATION INDEX TO MAY 31, 2-Q Page PART I - FINANCIAL INFORMATION Item 1 – Consolidated Financial Statements 1 Consolidated Balance Sheets: May 31, 2015 (unaudited) and August 31, 2014 (audited) 1 Consolidated Statements of Operations: For the three and nine months ended May 31, 2015 and 2014 (unaudited) 2 Consolidated Statement of Shareholders’ Equity: For the nine months ended May 31, 2015 (unaudited) 3 Consolidated Statements of Cash Flows: For the nine months ended May 31, 2015 and 2014 (unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 37 Item 4 – Controls and Procedures 37 PART II – OTHER INFORMATION Item 6 – Exhibits 38 Signatures 39 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements PURE CYCLE CORPORATION CONSOLIDATED BALANCE SHEETS ASSETS: May 31, 2015 August 31, 2014 Current assets: (unaudited) Cash and cash equivalents $ $ Trade accounts receivable Sky Ranch receivable Land and water held for sale - Prepaid expenses Total current assets Investments in water and water systems, net Land - Sky Ranch Land and water held for sale Note receivable - related party: Rangeview Metropolitan District, including accrued interest HP A&M receivable - Other assets Total assets $ $ LIABILITIES: Current liabilities: Accounts payable $ $ Current portion of promissory notes payable WISE funding obligation - Accrued liabilities Deferred revenues Deferred oil and gas lease payment Total current liabilities Deferred revenues, less current portion Deferred oil and gas lease payment, less current portion Promissory notes payable, less current portion WISE funding obligation, less current portion - Participating Interests in Export Water Supply Tap Participation Fee payable to HP A&M, net of nil and $4.1 million discount, respectively - Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY: Preferred stock: Series B - par value $.001 per share, 25 million shares authorized; 432,513 shares issued and outstanding (liquidation preference of $432,513) Common stock: Par value 1/3 of $.01 per share, 40 million shares authorized; 24,037,598 shares outstanding both periods presented Collateral stock ) - Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders’ equity $ $ 1 PURE CYCLE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months EndedMay 31, Nine Months EndedMay 31, Revenues: Metered water usage $ Wastewater treatment fees Special facility funding recognized Water tap fees recognized Farm operations Other Total revenues Expenses: Water service operations ) Wastewater service operations ) Farm operations ) Depletion and depreciation ) Other ) Total cost of revenues ) Gross margin General and administrative expenses ) Depreciation ) Operating loss ) Other income (expense): Oil and gas lease income, net Oil and gas royalty income, net - - Easement income - - Interest income Other Interest expense ) Interest imputed on the Tap Participation Fee payable to HP A&M - ) ) ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share – basic and diluted * $ ) * $ ) Weighted average common shares outstanding– basic and diluted * Amount is less than $0.01 per share 2 PURE CYCLE CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Nine months ended May 31, 2015 (Unaudited) Additional Preferred Stock Common Stock Paid-in Collateral Accumulated Shares Amount Shares Amount Capital Stock Deficit Total August 31, 2014 balance: $ $ $ $
